Exhibit AMENDED AND RESTATED BYLAWS for the regulation, except as otherwise provided by statute or the Articles of Incorporation, of SUPERIOR INDUSTRIES INTERNATIONAL, INC. a California corporation TABLE OF CONTENTS Page ARTICLE I. GENERAL PROVISIONS 1 Section 1.01 Principal Executive Office 1 Section 1.02 Number of Directors 1 ARTICLE II. SHARES AND SHAREHOLDERS 1 Section 2.01 Meetings of Shareholders 1 (a) Place of Meetings 1 (b) Annual Meetings 1 (c) Special Meetings 1 (d) Notice of Meetings 1 (e) Adjourned Meeting and Notice Thereof 2 (f) Waiver of Notice 2 (g) Quorum 2 Section 2.02 No Action Without Meeting 2 Section 2.03 Voting of Shares 2 (a) In General 2 (b) Cumulative Voting 2 (c) Election by Ballot 3 Section 2.04 Proxies 3 Section 2.05 Inspectors of Election 3 (a) Appointment 3 (b) Duties 3 Section 2.06 Record Date 3 Section 2.07 Share Certificates 4 (a) In General 4 (b) Two or More Classes or Series 4 (c) Special Restrictions 4 (d) Direct Registration System 5 Section 2.08 Transfer of Certificates 5 Section 2.09 Lost Certificates 5 Section 2.10 Nominations by Shareholders 5 ARTICLE III. DIRECTORS 6 Section 3.01 Powers 6 Section 3.02 Committees of the Board 6 Section 3.03 Election and Term of Office 6 Section 3.04 Vacancies 7 Section 3.05 Removal 7 Section 3.06 Resignation 7 Section 3.07 Meetings of the Board of Directors and Committees 7 (a) Regular Meetings 7 (b) Organization Meeting 7 (c) Special Meetings 7 (d) Notices; Waivers 7 (e) Adjournment 7 (f) Place of Meeting 8 (g) Presence by Conference Telephone Call 8 (h) Quorum 8 -i- Section 3.08 Action Without Meeting 8 Section 3.09 Committee Meetings 8 ARTICLE IV. OFFICERS 8 Section 4.01 Officers 8 Section 4.02 Elections 8 Section 4.03 Other Officers 8 Section 4.04 Removal 8 Section 4.05 Resignation 9 Section 4.06 Vacancies 9 Section 4.07 Chairman of the Board 9 Section 4.08 President 9 Section 4.09 Vice President 9 Section 4.10 Secretary 9 Section 4.11 Chief Financial Officer 9 Section 4.12 Treasurer 9 Section 4.13 Loans to Officer 10 ARTICLE V. MISCELLANEOUS 10 Section 5.01 Records and Reports 10 (a) Books of Account and Proceedings 10 (b) Annual Report 10 (c) Shareholders’ Requests for Financial Reports 10 Section 5.02 Rights of Inspection 10 (a) By Shareholders 11 (1) Record of Shareholders 11 (2) Corporate Records 11 (3) Bylaws 11 (b) By Directors 11 Section 5.03 Checks, Drafts, Etc 11 Section 5.04 Representation of Shares of Other Corporations 11 Section 5.05 Indemnification and Insurance 12 (a) Right to Indemnification 12 (b) Right of Claimant to Bring Suit 12 (c) Non-Exclusivity of Rights 12 (d) Insurance 12 (e) Indemnification of Employees and Agents of the Corporation 13 -ii- Section 5.06 Employee Stock Purchase Plans 13 Section 5.07 Construction and Definitions 13 ARTICLE VI. AMENDMENTS 13 Section 6.01 Power of Shareholders 13 Section 6.02 Power of Directors 13 -iii- RESTATED BYLAWS for the regulation, except as otherwise provided by statute or the Restated Articles of Incorporation, of SUPERIOR INDUSTRIES INTERNATIONAL, INC. a California corporation ARTICLE I.GENERAL PROVISIONS Section 1.01Principal Executive Office.The principal executive office of the corporation shall be located at 7800 Woodley Avenue, Van Nuys, California.The Board of Directors shall have the power to change the principal office to another location and may fix and locate one or more subsidiary offices within or without the State of California. Section 1.02Number of Directors.The number of directors of the corporation shall be not less than seven (7) nor more than nine (9).The exact number of directors shall be eight (8) until changed within the foregoing limits by a resolution amending such exact number, duly adopted by the Board of Directors or by the vote or written consent of holders of a majority of the outstanding shares entitled to vote. ARTICLE II.SHARES AND SHAREHOLDERS Section 2.01Meetings of Shareholders. (a)Place of Meetings.Meetings of shareholders shall be held at any place within or without the State of California designated by the Board of
